Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 9/16/2020. Applicants’ have elected without traverse, the following species: (1) Disease, condition, or status: Sepsis; (2) Compound: Camptothecin (CPT);  
(3) Co-administered additional agent: an antibacterial agent. The restriction requirement is made final. It is noted that upon determination of allowable subject matter, any currently withdrawn claims that depend from or otherwise require all limitations of the allowed claim(s) will be eligible for rejoinder. MPEP 821.04; MPEP 1893.03(d). 
Claims 1-10, 13-19, 21, and 29-30 are pending. Claims 11-12, 20, 22-28 have been cancelled. Claims 1-3, 7-10, 14-17, 29-30 read on the elected species. Claims 4-6, 13, 18-19, 21 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-3, 7-10, 14-17, 29-30 and are herein acted on the merits.
Application Priority
This application filed is a 371 of PCT/US2016/066873 12/15/2016, PCT/US2016/ 066873 has PRO 62/267,608 filed 12/15/2015.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 6/15/2018, 02/26/2019, 8/29/2019 and 02/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-10, 14-17, 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the 
A claimed genus, in this case the diseases to be treated or the number of chemical compounds to be used in the method may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)). 
The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).

(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed
correlation between structure and function, and
(5) the method of making the claimed invention
 (1) Level of skill and knowledge in the art:
    	The level of skill to practice the art of the instantly claimed invention is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.     
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:
Claim 1 is drawn to a method for treating a disease, condition or state characterized by an exacerbated immune response comprising: administering a therapeutically effective amount of at least one compound that inhibits topoisomerase I activity. Claim 2 is wherein the at least one compound that inhibits topoisomerase I activity is selected from the group consisting of chemical and biological inhibitors and combinations thereof. 
In claim 1, the scope of the recited disease, condition or state characterized by an exacerbated immune response to be treated and the compound that inhibits topoisomerase I activity is very large because of the number of diseases to be treated and the number of compounds that are inhibitors of topoisomerase I to be used in the e 
The analysis for adequate written description considers the following:
(a)    Actual reduction to practice;
(b)    Disclosure of drawings or structural chemical formulas;
(c)    Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and
(d) Representative number of samples.
The issue at question is whether all diseases or conditions as claimed can be treated with the same or all of the topoisomerase inhibitor agents as claimed?
(a) Actual reduction to practice and (b) disclosure of drawings or structural
chemical formulas:
The method includes a limitation of using at least one compound that inhibits topoisomerase I activity. There are hundreds of chemical and biological agents that inhibit topoisomerase I activity. Furthermore, the limitation of ‘compound that inhibits topoisomerase I activity’ include not only the chemical and biological agents known and available but yet to be discovered as well. It is noted that with the limitation of at least one compound that inhibits topoisomerase I activity the method can include any number and type of the agents to be administered. 
The data provided in the instant specification are with two TopI inhibitors, camptothecin, topotecan. 


The agents to be used in the method are structurally different and have distinct properties. It is also well known that the biological properties of organic molecules highly depend on the core structure and the substituents of the core structure (also known as SAR: structure activity relationship). The more diverse are the substituents, the less likely is that they are going to show similar properties in a biological assay or similar effectiveness in treating a specific disease.
In the instant case, for example the structures of camptothecin and irinotecan, the chemical inhibitors of Top1 and the biological inhibitors vary significantly. 

    PNG
    media_image1.png
    205
    280
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    201
    345
    media_image2.png
    Greyscale

As per the instant specification, the biological inhibitor is selected from the group consisting of (i) silencing or interfering nucleic acids specific to and/or capable of binding Top1; (ii) transcriptional regulators of Top1; (iii) translational regulators of Top1; and (iv) post-translational regulators of Top1. Exemplary silencing or interfering nucleic acids include but are not limited to siRNA specific to Top1. Exemplary transcriptional regulators of Top1 include but are not limited to transcription factors, transcription activators, repressors, and/or small molecules affecting transcription and the proteins involved in such process. Exemplary translational and post-translational regulators include but are not limited to regulators that phosphorylate and/or dephosphorylate 
For example, it is known that "seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response). In summary, the art of determining the in vitro-in vivo activity of a compound or set of compounds based on structural similarity to the known in vitro/in vivo activity of a known set of compounds with little structural diversity is highly unpredictable.
Receptor activity is generally unpredictable and highly structure specific area, and the inhibitory data provided is insufficient for one of ordinary skill in the art in order to extrapolate to all types of disorders of the claims. It is inconceivable as to how all the agents as claimed can treat all the extremely difficult diseases embraced by the instant claims.
The compounds for inhibition of an enzyme, here topoisomerase I must be very specific in size, configuration and ionic charge. It is very much like a lock and key situation, the key being the instantly claimed compounds for use in the method. In re Fisher 166 USPQ 18-20 indicating that the more unpredictable the field of activity, more examples is necessary in order to establish the multiple biological activity for the enormous myriad of compound as claimed. 
Applicants’ claim treating a disease, condition or state characterized by an exacerbated immune response comprising: administering a therapeutically effective 
(5) Method of making the claimed invention:
To provide adequate written description and evidence of possession of a claimed method with the recited compound(s), the specification must provide sufficient description or guidance to the method as claimed.
	Applicants have provided data with Top 1 inhibitor agents, camptothecin, topotecan with (i) influenza A virus strain PR8∆ NS1 and Sendai virus (ii) CPT and TPT suppress viral PAMP responsive genes (FIG. 2A) (iii) reduced promoter levels of RNAPII and Top1 at PAMP-induced genes in infected A549 cells (FIG. 2B) and 
From the data provided in the instant specification one of ordinary skill in the art cannot extrapolate the data and predict the pharmacological effects of all the topoisomerase inhibitors (chemical and biological agents) used in claim 1 will provide treatment of all conditions or diseases associated with exacerbated immune response in subjects as claimed.
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 
Based on the specification as originally filed, one of ordinary skill in the art will not recognize that the applicants were in possession of all the topoisomerase inhibitors and its use in the treatment of all the diseases or conditions or states characterized by an exacerbated immune response.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 includes limitations, ‘e.g.’, ‘or any other inflammatory condition affecting the heart or vascular system’, ‘as well as other’, ‘skin conditions’, and ‘liver conditions’. It is suggested that Applicants’ list the specific conditions instead of reciting such limitations. For example, diabetes including diabetes mellitus type I, type II. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 17 recites a limitation of ‘derivatives’. In particular, "derivative" does not particularly point out the degree or type of derivation that a given compound may have in relation to the parent compound and still be considered a "derivative" as intended by Applicants. For example, there are hundreds of plant derived phenols. The claim does not set forth any metes and bounds for the terms and presents uncertainty with respect to the scope of the claims. It is suggested that the Applicants’ list the derivative of the compounds or agents claimed. 
Claim 8 recites a limitation of ‘portion of a microorganism’. It is not clear which portion of the microorganism cause the disease, condition, or state as claimed. 
Claim 9 recites the following limitations: ‘antibodies directed at a pathogenic antigen’, ‘other immunomodulatory treatments. The claim does not set forth any metes and bounds for the terms and presents uncertainty with respect to the scope of the claims. Further, it is not clear what pathogenic antigen the antibodies are directed to and there can be hundreds of antibodies directed to various pathogenic antigens. Also, 
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-10, 14-17, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Priel et al. (US 5622959) and Nishiyama (US 20040228876 A1) in view of O’Brien et al. (The Am J of Medicine, 2007, 120, 1012-1022). 
The instant claims are to a method for treating a disease, condition or state characterized by an exacerbated immune response comprising: administering a therapeutically effective amount of at least one compound that inhibits topoisomerase I activity. The species elected for examination are sepsis, camptothecin and anti-bacterial agent (additional agent). It is noted that Applicants’ have defined that “the term "exacerbated immune response" is a synonym for "cytokine storm," "cytokine cascade" and/or "hypercytokinemia," all of which describe the exaggerated, often inappropriate immune response caused by rapidly proliferating T-cells or other immune cells and an ongoing positive feedback loop with both pro-inflammatory cytokines”. 
	Priel teachings are to method for treating retroviral infections in a mammal, including humans, comprising administering to said mammal an anti-retroviral effective amount of a topoisomerase I inhibitor, including camptothecin or camptothecin derivative (See claims 1, 2). 
	Nishiyama teaches a pharmaceutical composition comprising drugs such as camptothecin for use in treating infectious disease caused by a pathogen, e.g. virus or bacterium and virus such as influenza virus, HIV and rotovirus (See claims 20, 32, 45, 46). Nishiyama’s infection relates to treating bacterial and virus infectious diseases 
	The references are explicit in teaching the infections caused by pathogen such as bacterium or HIV, influenza virus with camptothecin. However, they do not teach the treatment of sepsis with the elected agent. 
	O’Brien et al. teaches that sepsis is a clinical syndrome defined by a systemic response to infection. The causative agents include bacteria, viruses, fungi and parasites (see p 1013, col. 1, lines 9-13). Table 4 teaches the pathogens suspected for causing sepsis and the antibiotic choices for treatment. It is noted that the data in the Table 4 include influenza A and B and bacterial species, e.g. legionella. 
	From the teachings of Priel, and Nishiyama, one of ordinary skill in the art would have found it obvious to use camptothecin in viral infections. From O’Brien one of ordinary skill in the art would have found it obvious that sepsis is caused by both viral and bacterial infections. One of ordinary skill in the art would have been motivated to administer an effectively therapeutic amount of camptothecin to treat bacterial infections and thus sepsis. Thus claims 1-3, 7, 14-17 would have been obvious over the prior art teachings. As to claim 8, the viral infections are associated with sepsis include influenza virus. As to claims 9-10, the reference Nishiyama teach that composition can contain further additional medicinal ingredients, e.g. antibiotic preparations and O’Brien teaches antibiotics for sepsis. One of ordinary skill in the art would have found it obvious to co-administer additional bacterial agent to provide additive or synergistic therapeutic effects in the treatment of infections/sepsis. As to claims 29-30, it is within the skill of an artisan to adjust the dosage amounts and arrive at the therapeutically effective amount . 

Claims 1-3, 7-10, 14-17, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cortes et al. (Expert Opinion, Ther. Patents (2007), 17(5):521-532) and Jordan et al. (US 9345768) in view of O’Brien et al. (The Am J of Medicine, 2007, 120, 1012-1022). 
The instant claims as above. 
Cortes et al. teaches topoisomerase inhibitors as therapeutic weapons and reviews topoisomerase I and topoisomerase II inhibitors. The reference teaches camptothecin (CPT), a pentacyclic alkaloid and its derivatives (Fig. 2). The reference teaches that CPT selectively target topo I and has a strong anticancer effect, CPT semisynthetic derivatives include irinotecan and topotecan hydrochlorides (anti-tumour drugs) (See p 522 last para bridging p 523 first para). Further discussed is the therapeutical applications of topoisomerase inhibitors other than cancer, for e.g. antibacteria. DNA topos have also been shown to be the objective of antibacterial drugs, e.g. quinolones as antigyrase. Bacterial cell killing mediated by topo I DNA cleavage has also been reported based upon the fact that at least one type IA DNA topo can be found in every bacterium, making it the logic target for drugs such as CPT and its derivatives which are able to convert the enzyme into a poison by trapping its covalent complex with DNA (See P 526, 6.1 Antibacteria). 
Jordan et al. teaches nanoparticles composition comprising agents, e.g. camptothecin, camptothecin derivatives and a method of administering the 
Cortes and Jordan do not teach the treatment of sepsis with the elected agent. 
	O’Brien et al. teaches that sepsis is a clinical syndrome defined by a systemic response to infection. The causative agents include bacteria, viruses, fungi and parasites (see p 1013, col. 1, lines 9-13). Table 4 teaches the pathogens suspected for causing sepsis and the antibiotic choices for treatment. It is noted that the data in the Table 4 include influenza A and B and bacterial species, e.g. legionella. 
From the teachings of Cortes and Jordan one of ordinary skill in the art would have found it obvious to try using camptothecin in bacterial infections. From O’Brien one of ordinary skill in the art would have found it obvious that sepsis is caused by both viral and bacterial infections. Sepsis is an extreme immune response to an infection and infections (e.g. bacterial infections, viral infections) are the most common cause of sepsis. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success. it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). One of ordinary skill in the art would have been motivated to administer an effectively therapeutic amount of camptothecin to treat bacterial infections thus sepsis. Thus claims 1-3, 7, 14-17 would 
	Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Jackson (Inflamm Res., 2008 Mar;57(3):126-34) teaches topoisomerase inhibitors (e.g. camptothecin) as anti-arthritic agents and as potential agents for use against RA. 

	 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627